The following is the mem. of opinion:
“Very likely the defendant is right in his construction of the terms of the contract, and that the notices were required in conformity with his views of its requirements.
“We think, however, there was sufficient evidence upon which to base the finding of the trial • judge, that the defendant ceased and refused to manufacture the machines under the contract, and so hotified the plaintiff or his agent. The refusal was. absolute and total, and it is not pretended that defendant ever withdrew it. It was ample excuse and justification to the plaintiff for his omission to make any further demand or to serve any other notices than the last one, which it is admitted or proved that he did serve. (Shaw v. Republic life Insurance Co., 69 N. Y. 286.)
“ There are no merits in the appeal, and the judgment should be affirmed, with costs.”

Per Cu/riam mem.

for affirmance.
All concur.
Judgment affirmed.